--------------------------------------------------------------------------------

THIS CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES
REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD, OR OTHERWISE TRANSFERRED UNLESS THE
SECURITIES ARE REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS, OR, BASED ON AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE COMPANY, SUCH OFFER, SALE OR TRANSFER IS EXEMPT
FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.

 

APPLIFE DIGITAL SOLUTIONS INC.

CONVERTIBLE PROMISSORY NOTE

$170,000November 22nd, 2019 

For value received as specified in Section 2., APPLife Digital Solutions Inc., a
Nevada corporation (the “Company”), hereby promises to pay to the order of
____________________or its registered assigns (hereinafter together with
successors in title and assigns referred to as the “Lender”), the principal sum
of One Hundred and Seventy Thousand Dollars (US$170,000), together with simple
interest from the date hereof on the principal amount outstanding from time to
time, as specified below.

1.Interest.  This Convertible Promissory Note (this “Note”) shall bear interest
at a rate of Twelve Percent (12%) per annum.  Interest shall be computed on the
basis of a year of 365 days for the actual number of days elapsed.  Interest
shall accrue and not be payable except in connection with repayment in full of
the principal amount of this Note.  Notwithstanding anything herein to the
contrary, payment of any interest, expense or other amount shall not be required
if such payment would be unlawful.  In any such event, this Note shall
automatically be deemed amended so that interest charges and all other payments
required hereunder, individually and in the aggregate, shall be equal to but not
greater than the maximum permitted by law. 

2.Amount Due.  Provided that the Lender has paid the full principal amount of
the Note as follows: i) one hundred seventy thousand dollars (US$170,000) upon
execution of the Note (the “Full Principal Amount”); and unless earlier
converted into shares of the capital stock of the Company in accordance with
Section 3 hereof and subject to the default provisions set forth herein, if (the
sum of such principal and accrued interest being herein after referred to as the
“Amount Due”) shall be due and payable in cash at the earlier of (a) any time on
or after November 21st, 2021 (the “Maturity Date”) and (b) such time as is
applicable pursuant to Section 3(e).  The Amount Due may be prepaid in whole or
in part at any time by the Company without the consent of the Lender. 

3.Conversion of the Note.  This Note shall be convertible according to the
following terms: 

(a)The following terms shall have the meanings assigned below: 

--------------------------------------------------------------------------------



(i)“Change of Control” means the occurrence (whether in a single transaction or
series of related transactions) of one or more of the following events: (A) the
closing of the sale, lease, exclusive license, transfer or other disposition of
all or substantially all of the Company’s assets, (B) the consummation of the
reorganization, merger or consolidation of the Company with or into another
entity (except a reorganization, merger or consolidation in which the holders of
capital stock of the Company immediately prior to such reorganization, merger or
consolidation continue to hold at least a majority of the voting power of the
capital stock of the Company or the surviving or acquiring entity), or (C) the
closing of the sale, transfer, or issuance, in one transaction or a series of
related transactions, to a person or group of affiliated persons (other than an
underwriter of the Company’s securities), of the Company’s securities if, after
such closing, such person or group of affiliated persons would hold at least a
majority of the outstanding voting power of the capital stock of the Company (or
the surviving or acquiring entity), provided, however, that a transaction shall
not constitute a Change of Control if its sole purpose is to change the state of
the Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately prior to such transaction, provided further, however,
that a transaction shall not constitute a Change of Control if it is consummated
principally for bona fide equity financing purposes and is one in which cash is
received by the Company or any successor or indebtedness of the Company is
cancelled or converted or a combination thereof. 

(ii)“Common Stock” means the Company’s common stock, par value 0.001 per share. 

(iii)“Common Stock Conversion Price” means an amount equal to the quotient
obtained by dividing (A) the Valuation Cap by (B) the Number of Fully Diluted
Shares Outstanding as of the end of the day immediately prior to the Conversion
Date. 

(iv)“Conversion Date” means the date upon which the conversion of this Note into
shares of Conversion Stock is effective. 

(v)“Conversion Stock” means the Common Stock or the Qualified Preferred Stock or
the other preferred stock of the Company this Note may be converted into
pursuant to the terms hereof. 

(vi)“Conversion Price” means the Qualified Financing Stock Conversion Price or
the Common Stock Conversion Price, as applicable.  

(vii)“Number of Fully Diluted Shares Outstanding” shall mean, as of any
measurement date, all then outstanding shares of capital stock of the Company on
an as-converted, as-exercised to Common Stock basis assuming the conversion,
exercise or exchange of any other securities then outstanding and convertible
into, or exercisable or exchangeable for, shares of capital stock of the Company
on an as-converted to Common Stock basis (excluding this Note).  

--------------------------------------------------------------------------------



(viii)“Public Offering” means the sale of shares of Common Stock to the public
at a price of at least $5.00 per share (subject to appropriate adjustment in the
event of any stock dividend, stock split, combination or other similar
recapitalization with respect to the Common Stock), in a firm-commitment
underwritten public offering pursuant to an effective registration statement
under the Securities Act of 1933, as amended, resulting in at least $20,000,000
of gross proceeds to the Company.   

(ix)“Qualified Financing” means the sale and issuance of shares of the Qualified
Preferred Stock in any venture capital, institutional or other bona fide
financing, or any series of related financings, from which the Company receives
aggregate gross proceeds of not less than $2,000,000 (excluding conversion or
cancellation of any indebtedness and any other instruments which may be
convertible into Qualified Preferred Stock).  

(x)“Qualified Financing Conversion Price” means an amount equal to the lesser of
(A) 80% of the Qualified Financing Price Per Share and (B) the quotient obtained
by dividing (x) the Valuation Cap by (y) the Number of Fully Diluted Shares
Outstanding as of immediately prior to the consummation of the Qualified
Financing.  

(xi)“Qualified Financing Price Per Share” means the lowest price per share paid
for each share of Qualified Preferred Stock purchased by the other purchasers in
the Qualified Financing (other than through the conversion of any of this
Note). 

(xii)“Qualified Preferred Stock” means the series of preferred stock of the
Company issued in a Qualified Financing.  

(xiii)“Valuation Cap” means the valuation of the Company at $50,000,000.  

(b)Automatic Conversion Upon Qualified Financing.  If this Note is outstanding
immediately prior to the closing of a Qualified Financing, the unpaid principal
amount of all of this Note, together with all accrued and unpaid interest on the
principal amount outstanding from time to time, shall be automatically converted
concurrently with the Qualified Financing into a number of fully paid and
non-assessable shares of Qualified Preferred Stock equal to the quotient
obtained by dividing (i) the unpaid principal amount of the this Note, together
with all accrued and unpaid interest on the principal amount outstanding from
time to time, as of the end of the day immediately prior to the Conversion Date
by (ii) the Qualified Financing Conversion Price.  At the closing of the
Qualified Financing resulting in the conversion of the unpaid principal amount
of this Note, together with all accrued and unpaid interest on the principal
amount, the Lender shall receive the Qualified Preferred Stock upon the same
terms and conditions applicable to such other purchasers.  

(c)Voluntary Conversion into Common Stock.  If the Company does not consummate a
Qualified Financing on or prior to the Maturity Date, upon the written demand of
the Lender, the unpaid principal amount of all of this Note, together with all
accrued and unpaid  

--------------------------------------------------------------------------------



interest on the principal amount outstanding from time to time, shall be
converted into that number of shares of Common Stock equal to the quotient
obtained by dividing (i) the unpaid principal amount of the this Note, together
with all accrued and unpaid interest on the principal amount outstanding from
time to time, as of the end of the day immediately prior to the Conversion Date
by (ii) the Common Stock Conversion Price.

(d)Change of Control and Public Offerings.  The Company shall notify the Lender
in writing of the anticipated occurrence of a Change of Control or Public
Offering at least 10 days prior to the closing date of such Change of Control or
Public Offering.  If this Note is outstanding immediately prior to the closing
of a Change of Control or a Public Offering, the unpaid principal amount of all
of this Note, together with all accrued and unpaid interest on the principal
amount outstanding from time to time, shall be converted into that number of
shares of Common Stock equal to the quotient obtained by dividing (i) the unpaid
principal amount of the this Note, together with all accrued and unpaid interest
on the principal amount outstanding from time to time, as of the end of the day
immediately prior to the Conversion Date by (ii) the Common Stock Conversion
Price.   

(e)Upon the conversion of the unpaid principal amount, together with all accrued
and unpaid interest on the principal amount outstanding from time to time, into
Conversion Stock, in lieu of any fractional shares to which the Lender would
otherwise be entitled, the Company shall pay the Lender an amount in cash equal
to such fraction multiplied by the applicable Conversion Price. 

(f)Upon conversion of this Note pursuant to this Section 3, the Lender shall
surrender this Note at the office of the Company or of its transfer agent for
the applicable number of shares of Conversion Stock.  As promptly as practicable
after the conversion of this Note, the Company at its expense will issue and
deliver to the Lender, upon surrender of this Note, a certificate or
certificates for the class or series and the full number of fully paid and
non-assessable shares of Conversion Stock issuable upon such conversion.  The
Company shall not be obligated to issue any certificate or other instrument
evidencing any shares of Conversion Stock issuable upon such conversion unless
this Note is either delivered to the Company or any such transfer agent or the
Lender notifies the Company or any such transfer agent that this Note has been
lost, stolen, destroyed or mutilated and executes an agreement reasonably
satisfactory to the Company to indemnify the Company and any successor to the
Company from any loss incurred by the Company or such successor in connection
therewith. 

(g)Upon conversion of this Note pursuant to this Section 3 or repayment of the
entire Amount Due, as applicable, this Note shall be canceled and, except for
the obligations set forth in Section 3, shall no longer be an obligation of the
Company. 

(h)Upon any conversion of this Note into shares of Qualified Preferred Stock,
other Company preferred stock or Common Stock, as applicable, the holder of this
Note shall become a party to any financing or shareholder-related agreement
generally entered into by the Company and the other purchasers of shares of
Company preferred stock, or holders of Common Stock, as applicable (excluding,
for the avoidance of doubt, any agreements that impose vesting).  

--------------------------------------------------------------------------------



(i)The Company shall give notice of any Qualified Financing as soon as is
reasonably practical prior to the closing of such financing.  Such notice shall
specify the proposed date of such closing and the amount of shares of Conversion
Stock that may be issued upon such conversion. 

(j)Notwithstanding the conversion of this Note pursuant to this Section 3, in no
event shall the Lender be entitled to convert any portion of this Note in excess
of that portion of this Note upon conversion of which the sum of (1) the number
of shares of Conversion Stock beneficially owned by the Lender and its
affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Notes or the
unexercised or unconverted portion of any other security of the Company subject
to a limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Conversion Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Lender and its affiliates of more than 9.99% of the outstanding shares of Common
Stock.  For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). 

(k)If the Lender has not paid, the Full Principal Amount in accordance to
Section 2, then any conversion of the unpaid principal amount of this Note
pursuant to Section 3, together with all accrued and unpaid interest on such
principal amount outstanding from time to time, shall be converted pro rata into
that number of shares of Common Stock related to the Full Principal Amount
actually paid by Lender. 

4.Representations and Warranties of Company.  

(a)Organization and Standing.  The Company is a corporation duly organized and
validly existing under the laws of the state of Nevada.  The Company has all
requisite corporate power and authority to own and operate its properties and
assets, and to execute and deliver this Note and any other agreements or
instruments required hereunder.  The Company is duly qualified and is authorized
to do business and is in good standing as a foreign corporation in all
jurisdictions in which the nature of its activities and of its properties makes
such qualification necessary, except for those jurisdictions in which failure to
do so would not have a material adverse effect on the Company or its business. 

(b)Authority for Agreement.  All corporate action on the part of the Company
necessary for the authorization of this Note, the performance of all obligations
of the Company hereunder and the authorization, sale, issuance and delivery of
this Note, has been taken.  This Note and any other agreements required
hereunder when executed and delivered by the Company, will be the valid and
binding obligations of the Company enforceable in accordance with its and their
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, and (ii) general principles of equity that
restrict the availability of equitable remedies.   

--------------------------------------------------------------------------------



(c)Capitalization.  The authorized capital stock of the Company as of
immediately prior to the date hereof consists of 500,000,000 shares of Common
Stock, par value $0.001 per share, 123,337,531 of which are issued and
outstanding as of the date hereof and 10,000,000 shares of Preferred Stock, par
value $0.001 per share, 0 of which are issued and outstanding as of the date
hereof.   

(d)Subsidiaries.  The Company has two (2) wholly-owned subsidiaries, B2BCHX SPV
LLC, a Delaware limited liability company, and Rooster Essentials APP SPV LLC, a
Delaware limited liability company and owns twenty-five percent (30%) of the
common stock in Smartrade Inc., a Canadian corporation.  Other than the entities
mentioned in this Section 4(d), the Company does not own or control, directly or
indirectly, shares of capital stock of any other corporation or any interest in
any partnership, joint venture or other non-corporate business entity or
enterprise.    

(e)Consents.  No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any other party
(including any governmental authority) is required on the part of the Company in
connection with the execution, delivery and performance of this Note, the offer,
issue, sale and delivery of this Note, or the other transaction contemplated by
this Note or any other agreement to be executed in connection with the
transactions contemplated hereby, except if required, qualifications or filings
under any applicable Singapore laws, which qualifications or filings, if
required, will be obtained or made and will be effective within the time periods
required by law.   

(f)Proceeds.  The Company shall use the cash proceeds from the issuance and sale
of this Note for working capital and for other general corporate purposes. 

(g)No Broker Fees.  There are no claims for brokerage commission, finders’ fees
or similar compensation in connection with the transactions contemplated by the
Agreement or related documents based on any arrangement or agreement binding
upon the Company. 

5.Representations and Warranties of Lender. The Lender hereby represents and
warrants to the Company that: 

(a)Requisite Power and Authority.  The Lender has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Note and the other agreements required hereunder and to carry out its and their
respective provisions.  All action on the Lender’s part required for the lawful
execution and delivery of this Agreement and other agreements required hereunder
have been effectively taken.  This Note and any other agreements required
hereunder when executed and delivered by the Lender will be the valid and
binding obligations of the Lender, enforceable in accordance with its and their
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights and (ii) as limited by general principles of
equity that restrict the availability of equitable remedies. 

(b)Lender Bears Economic Risk.  The Lender understands that an investment in the
Company involves significant risks.  The Lender has such knowledge, skill and
experience  

--------------------------------------------------------------------------------



in business, financial and investment matters so that the Lender is capable of
evaluating the merits and risks of an investment in this Note.  

(c)Disclosure of Information.  The Lender has received all the information
Lender considers necessary or appropriate for deciding whether to acquire this
Note and any capital stock issuable upon conversion of the Note into common
stock of the Company (the “Securities”). The Lender has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the offering of the Securities.  

(d)Acquisition for Own Account.  The Lender is acquiring this Note for
investment only and not with a view to or in connection with any resale or
distribution thereof.  The Lender has no present intention of making any sale,
assignment, pledge, gift, transfer or other disposition of this Note or any
interest therein. 

(e)No Brokerage Fees.  There are no claims for brokerage commissions, finders’
fees or similar compensation in connection with the transactions contemplated by
the Agreement or related documents based on any arrangement or agreement binding
upon Lender. 

(f)Restricted Securities.  The Lender acknowledges and agrees that the
Securities acquired upon conversion of this Note shall not be registered under
the Securities Act, will constitute “restricted securities” within the meaning
of Rule 144 promulgated under the Securities Act and will be subject to
restrictions on resale imposed by the Securities Act and applicable state
securities laws.  Lender further acknowledges and agrees that each certificate
representing the Securities shall bear a restrictive legend or contain a
notation, as applicable, substantially to the effect of the legend on the first
page hereof.   

6.Company Covenants. 

(a)Information Rights.  For so long as this Note is outstanding and promptly
upon the request of the Lender, the Company will deliver to the Lender audited
annual and unaudited quarterly financial statements. 

(b)Information Provided to Stockholders.  For so long as this Note is
outstanding, the Company shall deliver to the Lender, (i) contemporaneously with
delivery to its stockholders (in their capacity as such), copies of all
statements, reports and notices made available to its stockholders, and (ii)
upon the Lender’s request any information a stockholder of the Company is
entitled to receive, whether by law or the Company’s constituent documents. 

7.Default. 

(a)This Note shall, at the election of the Lender, become immediately due and
payable without presentment, demand protest or notice, upon the occurrence of
any of the following events of default (individually, an “Event of Default” and
collectively, “Events of Default”): 

(i)the failure of the Company to pay any principal, interest or other amount due
under this Note when due, subject to the Grace Period (as defined below), 

--------------------------------------------------------------------------------



(ii)the failure of the Company to convert the unpaid principal amount of this
Note, together with all accrued and unpaid interest hereunder, in accordance
with the provisions of Section 3, 

(iii)the acknowledgment in writing by the Company of its inability to pay its
debts as they mature, or the assignment or establishment of a trust for the
benefit of creditors, 

(iv)the liquidation, dissolution or insolvency of the Company, or the
appointment of a receiver or custodian for the Company of all or substantially
all of its property, if such appointment is not terminated or dismissed within
ninety (90) days, 

(v)the institution by or against the Company of any proceedings under the United
States Bankruptcy Code or any other federal or state bankruptcy, reorganization,
receivership, insolvency or other similar law affecting the rights of creditors
generally, 

(vi)any commitment made or obligation incurred on the part of the Company to do
or permit any of the foregoing clauses (i) - (v),  

(vii)any representation or warranty in this Note was untrue or inaccurate when
made and written notice thereof is given to the Company by the Lender; or 

(viii)the Company’s breach or violation of any covenant or agreement in this
Note, which breach or violation is not cured within 10 days after receiving
written notice of such default from the Lender. 

(b)If the Company has not paid the principal amount plus interest accrued and
unpaid on the Note prior to or on the Maturity Date, the Company shall have a
period of twelve (12) months from the Maturity Date before an Event of Default
occurs (the “Grace Period”) to cure such payment default.  

8.No Set-Off.  All payments by the Company under this Note shall be made without
set-off or counterclaim and be without any deduction or withholding for any
taxes or fees of any nature, unless the obligation to make such deduction or
withholding is imposed by law. 

9.Waivers.  The Company hereby expressly and irrevocably waives presentment,
demand, protest, notice of protest and all other notices in connection with the
delivery, acceptance, performance, default or enforcement or this Note.  No
delay or extension on the part of the Lender in exercising any right hereunder
shall operate as a waiver of such right or of any other right under this Note,
and a waiver of any right on any one occasion shall not operate as a waiver of
such right on any future occasion. 

--------------------------------------------------------------------------------



10.General. 

(a)Transfers; Successors and Assigns.  This Note, and the obligations and rights
of the Company hereunder, shall be binding upon and inure to the benefit of the
Company, the holder of this Note, and their respective heirs, successors and
assigns; provided, however, that the Company may not transfer or assign its
obligations hereunder, without the consent of the Lender.  

(b)Changes.  Changes in or additions to this Note may be made or compliance with
any term, covenant, agreement, condition or provision set forth herein may be
omitted or waived (either generally or in a particular instance and either
retroactively or prospectively), upon written consent of the Company and the
Lender. 

(c)Notices.  All notices and other communications given or made pursuant to this
Note shall be in writing and shall be deemed effectively given: (i) upon
personal delivery to the party to be notified, (ii) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (iii) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) one (1) business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the
respective parties at the following addresses, or to such e-mail address,
facsimile number or address as subsequently modified by written notice given in
accordance with this Section 10(c): 

If to the Company:APPLIFE DIGITAL SOLUTIONS INC. 

555 California St., #4925

San Francisco, CA 94104

Attention:  Matthew Reid

 

With an electronic copy, which shall not constitute notice, to:

mreid@applifedigital.com

legal@applifedigital.com

 

If to the Lender:

 

 

 

 

 

11.Enforceability.  In the event any one or more of the provisions of this Note
shall for any reason be held to be invalid, illegal or unenforceable, then such
provision(s) only shall be deemed null and void and shall not affect any other
provision of this Note, and the remaining provisions of this Note shall remain
operative and in full force and effect and in no way shall be affected,
prejudiced or disturbed thereby. 

--------------------------------------------------------------------------------



12.Expenses of Collection.  The Company agrees to pay all of the Lender’s
reasonable costs in collecting and enforcing this Note, including all attorneys
fees and disbursements. 

13.Governing Law.  This Note and the obligations of the Company hereunder shall
be governed by and interpreted and determined in accordance with the laws of New
York.   

14.Arbitration. Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this Agreement to arbitrate, shall be determined by arbitration in New York, New
York, before one arbitrator selected by the American Arbitration Association.
 In the event that the parties cannot reach an agreement on an arbitrator, the
arbitrator shall be selected by the arbitrator selection procedures established
by the American Arbitration Association.  The arbitration shall be held, and the
award shall be rendered, in the English language.  The arbitration shall be
administered in accordance with the American Arbitration Association’s
Commercial Arbitration Rules in effect as of the Effective Date.  Judgment on
the award may be entered in any court having jurisdiction.  Each party shall
bear its own costs and split the arbitration fees.  If a party shall fail to pay
its share of the arbitration costs, then the party advancing costs for
arbitration may charge interest at the highest rate permissible by law on such
non-payment amount and receive reimbursement for reasonable legal fees and
collection costs.  Each party acknowledges and agrees that such non-payment
provision is reasonable and necessary.  Notwithstanding the foregoing, no party
shall be responsible for another party’s legal expenses incurred in relation to
any arbitration.  

 

[Signature on following page]

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been duly executed on behalf of the
undersigned on the day and in the year first written above.

 

COMPANY:

APPLIFE DIGITAL SOLUTIONS INC.

By: /s/_______________________________ 

Name:  Matthew Reid 

Title: CEO 

 

 

 

AGREED AND ACKNOWLEDGED:

 

LENDER:

 

 

By: /s/____________________________

Name:

--------------------------------------------------------------------------------